Name: 2009/574/EC: Council Decision of 28 November 2008 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and Barbados, Belize, the Republic of Congo, the Republic of CÃ ´te dÃ¢ Ivoire, the Republic of the Fiji Islands, the Cooperative Republic of Guyana, Jamaica, the Republic of Kenya, the Republic of Madagascar, the Republic of Malawi, the Republic of Mauritius, the Republic of Mozambique, the Federation of Saint Kitts and Nevis, the Republic of Suriname, the Kingdom of Swaziland, the United Republic of Tanzania, the Republic of Trinidad and Tobago, the Republic of Uganda, the Republic of Zambia and the Republic of Zimbabwe on the guaranteed prices for cane sugar for the 2006/2007, 2007/2008, 2008/2009 and 1 July 2009 to 30 September 2009 delivery periods and on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Republic of India on the guaranteed prices for cane sugar for the same delivery periods
 Type: Decision
 Subject Matter: economic geography;  European construction;  beverages and sugar;  prices;  Asia and Oceania;  information and information processing
 Date Published: 2009-07-30

 30.7.2009 EN Official Journal of the European Union L 198/39 COUNCIL DECISION of 28 November 2008 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and Barbados, Belize, the Republic of Congo, the Republic of CÃ ´te dIvoire, the Republic of the Fiji Islands, the Cooperative Republic of Guyana, Jamaica, the Republic of Kenya, the Republic of Madagascar, the Republic of Malawi, the Republic of Mauritius, the Republic of Mozambique, the Federation of Saint Kitts and Nevis, the Republic of Suriname, the Kingdom of Swaziland, the United Republic of Tanzania, the Republic of Trinidad and Tobago, the Republic of Uganda, the Republic of Zambia and the Republic of Zimbabwe on the guaranteed prices for cane sugar for the 2006/2007, 2007/2008, 2008/2009 and 1 July 2009 to 30 September 2009 delivery periods and on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Republic of India on the guaranteed prices for cane sugar for the same delivery periods (2009/574/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133, in conjunction with the first sentence of the first subparagraph of Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) Implementation of Protocol 3 on ACP Sugar attached to Annex V to the ACP-EC Partnership Agreement (1) and of the Agreement between the European Economic Community and the Republic of India on cane sugar (2) is carried out, in accordance with Article 1(2) of each Agreement, within the framework of the management of the common organisation of the sugar market. (2) It is appropriate to approve the Agreements in the form of Exchanges of Letters between the Community and, on the one part, the States referred to in the Protocol and, on the other part, the Republic of India on the guaranteed prices for cane sugar for the 2006/2007, 2007/2008, 2008/2009 and 1 July 2009 to 30 September 2009 delivery periods, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an Exchange of Letters between the European Community and Barbados, Belize, the Republic of Congo, the Republic of CÃ ´te dIvoire, the Republic of the Fiji Islands, the Cooperative Republic of Guyana, Jamaica, the Republic of Kenya, the Republic of Madagascar, the Republic of Malawi, the Republic of Mauritius, the Republic of Mozambique, the Federation of Saint Kitts and Nevis, the Republic of Suriname, the Kingdom of Swaziland, the United Republic of Tanzania, the Republic of Trinidad and Tobago, the Republic of Uganda, the Republic of Zambia and the Republic of Zimbabwe on the guaranteed prices for cane sugar for the 2006/2007, 2007/2008, 2008/2009 and 1 July 2009 to 30 September 2009 delivery periods, and the Agreement in the form of an Exchange of Letters between the European Community and the Republic of India on the guaranteed prices for cane sugar for the 2006/2007, 2007/2008, 2008/2009 and 1 July 2009 to 30 September 2009 delivery periods, are hereby approved on behalf of the Community. The texts of these agreements are attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreements in order to bind the Community. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 28 November 2008. For the Council The President M. BARNIER (1) OJ L 317, 15.12.2000, p. 3. (2) OJ L 190, 23.7.1975, p. 36.